1
                               UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                             Case No. 2:18-cv-00181-KJD-NJK
5
          Petitioner,
6                                                    ORDER GRANTING MOTION FOR
             v.                                      EXTENSION OF TIME (ECF NO. 53)
7

8     JOE GENTRY, et al.,
9         Respondents.
10

11

12          In this habeas corpus action, the petitioner, Marvin D. Richard, represented by
13   appointed counsel, filed a third amended petition for writ of habeas corpus on
14   April 22, 2019 (ECF No. 18). Respondents then filed a motion to dismiss (ECF No. 52)
15   on May 22, 2019. Richard was to respond to the motion to dismiss by July 22, 2019.
16   See Order entered March 29, 2018 (ECF No. 14) (60 days for response).
17          On July 22, 2019, Richard filed a motion for extension of time (ECF No. 53),
18   requesting a 60-day extension of time, to September 20, 2019, to file his response to
19   the motion to dismiss. Richard’s counsel states that the extension of time is necessary
20   because of the complexity of this case and his obligations with respect to other cases.
21   This would be the first extension of this deadline. The respondents do not oppose the
22   motion for extension of time.
23          The Court finds that Richard’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for the extension of
25   time requested. The Court will grant the motion for extension of time, as requested;
26   however, in view of the amount of time that Richard will have had to respond to the motion
27   to dismiss – some four months – the Court will not look favorably upon any motion to
28   further extend this deadline.
                                                 1
1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF

2    No. 53) is GRANTED. Petitioner will have until and including September 20, 2019, to file

3    a response to the motion to dismiss.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

6    effect.

7

8                                      July
                          30 day of ______________________,
               DATED THIS ___                               2019.
9

10
                                                    KENT J. DAWSON,
11                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
